By the Court.
A judgment rendered against a husband and wife in a civil action, under section 7 of the act to provide against the evils resulting from the sale of intoxicating *49liquors, may, on error, be reversed as to tbe wife and affirmed as to the husband.
The cause of action under the statute is in the nature of a tort'. Persons contributing to the injury may be sued jointly or separately. 'When jointly sued, the recovery may be against all of the defendants or against part of them only; and the judgment recovered may be reversed as to some and affirmed as to others. Mead et al. v. McGraw, 19 Ohio St. 55.
Leave refused.